Filed by Inuvo, Inc. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Vertro, Inc. Commission File No.: 000-30428 The following is an investor presentation given by Inuvo, Inc. on December 1, 2011. This Presentation Can be Viewed in Real Time at: www.inuvo.com/richardhowe Forward-looking Statements Certain statements in this presentation relating to Inuvo®, Inc. (“Inuvo”) or Vertro, Inc (“Vertro”) contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. All forward-looking statements included in this presentation are based on information available to Vertro and Inuvo as of the date hereof and Vertro and Inuvo assume no obligation to update any forward-looking statements. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties, and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements, including, without limitation, statements made with respect to expectations with respect to the strategy, markets, synergies, costs, efficiencies, and other anticipated financial impacts of the proposed transaction; the combined company’s plans, objectives, expectations, and intentions with respect to future operations; approval of the proposed transaction by stockholders of Inuvo and Vertro; the satisfaction of closing conditions to the proposed transaction and the timing of the proposed transaction. All forward-looking statements involve significant risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, many of which are generally outside the control of Inuvo and Vertro and are difficult to predict.
